FILED
                             NOT FOR PUBLICATION                           OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE ANGEL SALAZAR-PRADA,                       No. 11-73490

               Petitioner,                       Agency No. A098-006-618

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Jorge Angel Salazar-Prada, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that the threats

Salazar-Prada received in Peru did not rise to the level of past persecution. See

Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone . . .

constitute past persecution in only a small category of cases, and only when the

threats are so menacing as to cause significant actual suffering or harm.”) (internal

quotation marks omitted). Substantial evidence also supports the BIA’s finding

that Salazar-Prada failed to establish a well-founded fear of future persecution in

Peru. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution too speculative). Thus, Salazar-Prada’s asylum claim fails.

      Because Salazar-Prada failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of Salazar-Prada’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Peru. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). The record




                                          2                                    11-73490
does not support Salazar-Prada’s contention that the BIA failed to properly

consider his CAT claim.

      PETITION FOR REVIEW DENIED.




                                         3                                    11-73490